Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first part, support base, second base, support frame and support frame seat as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8-14 disclose a support frame seat. However, there is no support for such limitation in the specifications.
Claim 17 discloses the upper surface of the second seat is detachably engageable to the first seat. However, there is no support for such limitation in the specifications.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8, 9, 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bearup et al. (7,673,934).
Regarding claim 8, Bearup et al. disclose 8. A convertible children's highchair comprising a child seat, the child seat 30 comprising a first part comprising a support base (bottom of the seat) for supporting the child seat on a standard chair, and a second part comprising a child seat support surface 32 for supporting a child seated thereon, wherein the first part and the second part are configured for detachable engagement with a support frame 12, 13 comprising a support frame seat 20 for supporting a child seated thereon.
Regarding claim 9, Bearup et al. disclose the support frame seat 20 is configured for supporting a child seated thereon in a first configuration of the convertible children's highchair when the child seat 30 is detached from the support frame, and wherein the support frame seat is substantially covered by the child seat in a second configuration of the convertible children's highchair.
Regarding claims 12-14, Bearup et al. disclose the support frame seat comprises a first pair of shoulders 23 extending upwardly from opposite lateral sides of a support frame seating surface, configured to function as armrests for a child seated on the support frame seat, wherein the second part of the child seat further comprises a second pair of shoulders 34 extending upwardly from opposite lateral sides of the child seat support surface, configured to function as armrests for a child seated on the child seat support surface, wherein the second pair of shoulders define recessed bottom surfaces configured to receive the first pair of shoulders when the child seat is engaged with the support frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-7, 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bearup et al. (7,673,934) in view of Kain et al. (6,050,643).
Regarding claim 1, Bearup et al. disclose a convertible children's highchair comprising: a frame 12, 13 configured for resting on a floor; a first child seat 20 defining a first seating surface 22, the first child seat being coupled to the frame with the first support surface supported above the floor; and a second child seat 30 comprising an upper portion defining a second seating surface 32 configured for supporting a child, wherein the upper and lower portions of the second child seat are configured for detachably coupling to the first child seat.
However, Bearup et al. disclose a lower portion having a lower surface configured for resting on a flat support surface and supporting the second child seat in a stable upright position on the flat support surface.
Instead, Kain et al. disclose a lower portion 94 having a lower surface configured for resting on a flat support surface 270 and supporting the second child seat 14 in a stable upright position on the flat support surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kain et al. and use the bottom surface in the invention of Bearup et al. to rest on a flat surface therefore making it more efficient with low cost.
Regarding claim 2, Bearup et al. disclose the first seating surface 22 is configured for supporting a child seated thereon in a first configuration of the convertible children's highchair when the second child seat 30 is detached from the first child seat, and wherein the first seating surface is substantially covered by the second child seat in a second configuration of the convertible children's highchair.
Regarding claim 5, Bearup et al. disclose the first child seat comprises a first pair of shoulders 23 extending upwardly from opposite lateral sides of the first seating surface, configured to function as armrests for a child seated on the first child seat.
Regarding claim 6, Bearup et al. disclose the upper portion of the second child seat 30 further comprises a second pair of shoulders 34 extending upwardly from opposite lateral sides of the second seating surface, configured to function as armrests for a child seated on the second child seat.
Regarding claim 7, Bearup et al. disclose the second pair of shoulders 34 define recessed bottom surfaces configured to receive the first pair of shoulders 23 when the second child seat is coupled to the first child seat.
Regarding claim 15, Bearup et al. disclose a convertible children's highchair comprising: a frame 12, 13; a first seat 20 coupled to the frame to form a base assembly; and a second seat 30 detachably coupled to the base assembly in a first configuration of the convertible children's highchair, the second seat comprising an upper surface 32 for receiving a child seated thereon.
However, Bearup et al. fail to disclose the second seat further comprising a lower portion for supporting the second seat on a separate support surface in a second configuration of the convertible children's highchair with the second seat detached from the base assembly.
Kain et al. disclose the second seat further comprising a lower portion 94 for supporting the second seat 14 on a separate support surface 270 in a second configuration of the convertible children's highchair with the second seat detached from the base assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kain et al. and use the bottom surface in the invention of Bearup et al. to rest on a flat surface therefore making it more efficient with low cost.
Regarding claim 16, Bearup et al. disclose the lower portion of the second seat 30 is configured for detachable engagement with the first seat 20 in the first configuration of the convertible children's highchair.
Regarding claim 17, Bearup et al. disclose an upper portion 30 of the second seat comprising the upper surface is also configured for detachable engagement with the first seat 20 in the first configuration of the convertible children's highchair.
Regarding claim 18, Bearup et al. disclose the first seat 20 comprises a first pair of shoulders 23 extending upwardly from opposite lateral sides thereof and configured to function as armrests for a child seated on the first seat, and wherein the upper portion of the second seat 20 comprises a second pair of shoulders 34 extending upwardly from opposite lateral sides thereof and configured to function as armrests for a child seated on the second seat, and wherein the second pair of shoulders define recessed bottom surfaces configured to receive the first pair of shoulders in the first configuration of the convertible children's highchair.
Regarding claim 21, Bearup et al. disclose a convertible children's highchair comprising: a first seat 20 mounted to a frame 12, 13, the first seat comprising a first seat surface 22 for supporting a child seated thereon, and further comprising side walls 23 extending upwardly from opposite lateral sides of the first seat surface; and a second seat 30 comprising an upper portion having shoulders 34 defining recessed bottom surfaces configured to engage over the sidewalls of the first seat in a first configuration of the highchair, the second seat further comprising a lower portion configured for detachable engagement with the first seat in the first configuration of the highchair.
However, Bearup et al. fail to disclose lower portion for supporting the second seat in a stable upright position on a support surface in a second configuration of the highchair with the second seat detached from the first seat.
Instead, Kain et al. disclose lower portion 94 for supporting the second seat 14 in a stable upright position on a support surface in a second configuration of the highchair with the second seat detached from the first seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kain et al. and use the bottom surface in the invention of Bearup et al. to rest on a flat surface therefore making it more efficient with low cost.
Claim 3, 4, 10, 11, 19, 20, 22, 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bearup et al. in view of Kain et al. as applied to claims 1, 8, 15, 21 above, and further in view of Keegan (7,918,497).
Regarding claim 3, Keegan discloses the frame comprises a first base frame 5 member having first and second ends, a first pair of upward frame members extending upwardly from the first and second ends of the first base frame member, a second base frame 5 member having first and second ends, and a second pair of upward frame members extending upwardly from the first and second ends of the second base frame member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Keegan and use pair of base members in the invention of Bearup et al. because it provides stronger support with low cost.
Regarding claim 4, Keegan discloses wheels 6 positioned adjacent the first and second ends of the first and second base frame members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Keegan and use wheels in the invention of Bearup et al. to make a mobile chair with low cost thus making it more efficient.
Regarding claim 10, Keegan discloses the support frame comprises a first base frame member 3 having first and second ends, a first pair of upward frame members extending upwardly from the first and second ends of the first base frame member, a second base frame member 5 having first and second ends, and a second pair of upward frame members extending upwardly from the first and second ends of the second base frame member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Keegan and use pair of base members in the invention of Bearup et al. because it provides stronger support with low cost.
Regarding claim 11, Keegan discloses wheels 6 positioned adjacent the first and second ends of the first and second base frame members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Keegan and use wheels in the invention of Bearup et al. to make a mobile chair with low cost thus making it more efficient.
Regarding claim 19, Keegan discloses the frame comprises a first base frame member 3 having first and second ends, a first pair of upward frame members extending upwardly from the first and second ends of the first base frame member, a second base frame 5 member having first and second ends, and a second pair of upward frame members extending upwardly from the first and second ends of the second base frame member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Keegan and use pair of base members in the invention of Bearup et al. because it provides stronger support with low cost.
Regarding claim 20, Keegan discloses wheels 6 positioned adjacent the first and second ends of the first and second base frame members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Keegan and use wheels in the invention of Bearup et al. to make a mobile chair with low cost thus making it more efficient.
Regarding claim 22, Keegan discloses the frame comprises a first base frame member 3 having first and second ends, a first pair of upward frame members extending upwardly from the first and second ends of the first base frame member, a second base frame member 5 having first and second ends, and a second pair of upward frame members extending upwardly from the first and second ends of the second base frame member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Keegan and use pair of base members in the invention of Bearup et al. because it provides stronger support with low cost.
Regarding claim 23, Keegan discloses wheels 6 positioned adjacent the first and second ends of the first and second base frame members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Keegan and use wheels in the invention of Bearup et al. to make a mobile chair with low cost thus making it more efficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636